Order entered November 19,2015




                                                       In The
                                           QCourt of ~peal!l
                                  :fiftb 11Bi£Stritt of t!Cexa!l at J)alla!l
                                                 No. 05-15-01069-CV

                             IN THE INTEREST OF A.C.M., A MINOR CHILD

                              On Appeal from the 256th Judicial District Court
                                           Dallas County, Texas
                                  Trial Court Cause No. DF-12-19569-Z

                                                     ORDER

       The Court REINSTATES the appeal.

       On October 27, 2015. we ordered the trial court to make findings regarding whether appellant is entitled

to appointed counsel in this appeal from the order terminating his parental rights. We have received the trial

court's order finding appellant is indigent and appointing Stephanie Pond to represent him. Accordingly, we

OIRECT the Clerk of this Court to list Stephanie Pond as appellant Justin Ray Monroe's attorney of record.

       Because appellant is now represented by counsel, we DENY his motion to compel the Dallas County

District Clerk to send him the clerk's record.

       Appellant's brief is due within TWENTY DAYS ofthe date ofthis order. See TEX. R. APP. P. 38.6(a).

       We DIRECT the Clerk to send copies of this order to counsel for all parties and to appellant Justin Ray

Monroe.




                                                                                          '"'r, tiVEO lN
                                                       /s/      ELIZABETH LANG-MIERS r ;, V'
                                                                                      1       y ~ ')PFALS, 5tn· DIST .
                                                                                          "- ._L-
                                                                PRESIDING JUSTICE
                                                                                                  r:~·'"'!'"'L.
                                                                                                               ,, ') {)015
                                                                                                  ')'   -~"'     '~

                                                                                                   L ;.:.:\ iVIATZ
                                                                                               ~LERK !)th DISTRICT
O.:nurt nf Appruls
Jftft~ tlistrid nf Wuas at tlallas
George L. Allen Sr. Courts Building
600 Commerce Street. Suite 200
Dallas. Texas 75202




                                                                                              ~\)
                                                         CASE: 05-15-01069-CV
                                                         JUSTIN RAY MONROE
                                                         SANDERS ESTES UNIT
                                                                                                    ~s~ofcA                                     ~   ~·




                                                         TDCJ # 01856907
                                                         1100 HWY 1807
                                                         VENUS, TX 76084

                                      ""?f:::::E:h::~:=~~~· ~_f.f~~-   l i!l!\phi illil'l' ii Iii Phi pijji I' PiPlP Iii i jji i liiP .id jii